Moss Adams LLP Certified Public Accountants | Business Consultants EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM We consent to the incorporation by reference of our report dated March 12, 2008 on the consolidatedstatements of operations, stockholders' equity and cash flows of U.S. Energy Corp. (the “Company”) for the year ended December 31, 2007 appearing in this Annual report on Form 10-K , into the Company’s Registration Statements on FormS-3 (Nos.333-162607, 333-151637, 33-137139, 333-134800, and 333-124277), and FormS-8 (Nos.333-108979 and 33-74154). /s/ Moss Adams LLP MOSS ADAMS LLP Scottsdale, Arizona March 12, 2010
